                              UNITED STATES DISTRICT COURT

                              WESTERN DISTRICT OF LOUISIANA

                                  SHREVEPORT DIVISION

DAVID FRANCO                                         CIVIL ACTION NO. 5:17-CV-00871

VERSUS                                               JUDGE TERRY A. DOUGHTY

MABE TRUCKING CO., ET AL.                            MAG. JUDGE KAREN L. HAYES

                                            RULING

       Pending here is the Motion to Reconsider Ruling on Defendants’ Motion for Summary

Judgment (styled “Defendants’ Pretrial Memorandum Regarding an Outstanding Issue of Law”)

[Doc. No. 174] filed by Defendants Mabe Trucking Co., Inc., (“Mabe”); Richard Agee (“Agee”);

and National Interstate Insurance Company seeking the dismissal of Plaintiff David Franco’s

(“Franco”) claim as untimely. Franco has filed an opposition [Doc. No. 175]. Defendants have

filed a reply to the opposition [Doc. No. 176]. For the reasons set forth herein, Defendants’

Motion to Reconsider Ruling is GRANTED and Franco’s claim is DISMISSED WITH

PREJUDICE as untimely.

I.     FACTS AND PROCEDURAL HISTORY

       This case arises out of a motor vehicle accident. On November 24, 2015, Franco’s vehicle

was involved in a collision with an 18-wheel truck owned by Mabe and being driven by Agee on

Interstate 20 in Louisiana.

       On November 22, 2016, Franco filed suit against Mabe in the United States District Court

for the Eastern District of Texas, Marshall Division, alleging diversity of citizenship jurisdiction

under 28 U.S.C. § 1332(a). [Doc. No. 1]. Franco did not serve Mabe until January 20, 2017.
       On February 10, 2017, Mabe moved to either dismiss or transfer the proceeding, arguing

that the Eastern District of Texas lacked personal jurisdiction and was an improper venue. [Doc.

No.4]. On June 13, 2017, Judge Roy S. Payne, a United States Magistrate Judge for the Eastern

District of Texas, granted Mabe’s motion and transferred the proceeding to this Court. [Doc. No.

13]. Judge Payne opined: “Because the Court lacks personal jurisdiction over [Mabe], and hence

venue under § 1391(b)(1) is improper, the Court finds it suitable in the ‘interests of justice’ to

transfer the case to the Western District of Louisiana, the district where the accident occurred. See

28 U.S.C. § 1406(a).” Id. at 2. On July 6, 2017, the suit was transferred to this Court.

       On January 23, 2018, Mabe filed a Motion for Summary Judgment, moving to dismiss

Franco’s claim on the basis of prescription. [Doc. No. 43]. On March 19, 2018, Judge Robert G.

James denied Mabe’s motion. [Doc. Nos. 63, 64].

       On May 3, 2018, Franco filed a Supplemental and Amended Complaint adding Agee and

National Interstate Insurance Company as Defendants [Doc. No. 72].

       On April 1, 2019, Defendants filed the instant motion [Doc. No. 174] asking this Court to

reconsider the Ruling issued on March 19, 2018 [Doc. No. 63] and raising an additional issue.

II.    LAW AND ANALYSIS

       A.      Summary Judgment

       Summary Judgment “shall [be] grant[ed] . . . if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a). A fact is “material” if proof of its existence or nonexistence would affect the

outcome of the lawsuit under applicable law in the case. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 248 (1986). A dispute about a material fact is “genuine” if the evidence is such that a

reasonable fact finder could render a verdict for the nonmoving party. Id.



                                                 2
       If the moving party can meet the initial burden, the burden then shifts to the nonmoving

party to establish the existence of a genuine issue of material fact for trial. Norman v. Apache

Corp., 19 F.3d 1017, 1023 (5th Cir. 1994). The nonmoving party must show more than some

metaphysical doubt as to the material facts. Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

Corp., 475 U.S. 574, 586 (1986). In evaluating the evidence tendered by the parties, the Court

must accept the evidence of the nonmovant as credible and draw all justifiable inferences in its

favor. Anderson, 477 U.S. at 255.

B.     Analysis

       Defendants argue that Franco’s claim is untimely because he filed suit in an improper

venue and failed to serve Mabe within the prescriptive period set by Louisiana law.

       The prescriptive period for Franco’s negligence cause of action is one year from the date

of injury, November 24, 2015, pursuant to LA. CIV. CODE ART. 3492. If an action is commenced

in an incompetent court, or in an improper venue, prescription is interrupted only as to a defendant

served by process within the prescriptive period, pursuant to LA. CIV. CODE ART. 3462.

       Although Franco originally filed this action against Mabe on November 22, 2016, in the

Eastern District of Texas, the Texas court was an improper venue that did not have personal

jurisdiction over Mabe.

       Mabe was served on January 20, 2017, well outside the one-year prescriptive period. Thus,

under the Louisiana Civil Code, Franco’s claim is clearly untimely.

       On January 23, 2018, Mabe filed a Motion for Summary Judgment moving to dismiss

“because Plaintiff’s lawsuit was filed in an improper venue, and Plaintiff failed to serve [Mabe]

until well after the one-year prescriptive period ran . . . .” [Doc. No. 43, p.1]. On March 19, 2018,

Judge James denied Mabe’s motion, determining that, because the case was originally filed in the



                                                 3
Eastern District of Texas, a transfer to this Court was appropriate under 28 U.S.C. § 1631 (whether

or not the transferor court cited this provision), and Section 1631 mandates that this case be treated

as if it had been filed here on the date originally filed. [Doc. No. 63, p. 4-8].

          On April 1, 2019, Defendants filed the instant motion [Doc. No. 174] asking this Court to

reconsider the prior Ruling and asserting that the consideration of an additional issue requires a

different result. Specifically, the additional issue is whether giving precedence to 28 U.S.C. §

1631 over a state statute of limitations provision, LA. CIV. CODE ART. 3462, violates the well-

established Erie doctrine, which is itself based on the long-standing Rules of Decision Act, 28

U.S.C. § 1652.

          Under Rule 54(b), a “trial court is free to reconsider and reverse its decision for any reason

it deems sufficient, even in the absence of new evidence or an intervening change or clarification

of the substantive law.” Austin v. Kroger Texas, L.P. 864 F.3d 326, 336 (5th Cir. 2017).

          The Federal Rules of Decisions Act provides that:

          The laws of the several states, except where the Constitution or treaties of the
          United States or Acts of Congress otherwise require or provide, shall be regarded
          as rules of decision in civil actions in the courts of the United States, in cases where
          they apply.

28 U.S.C. §1652.

          Except in matters governed by the Federal Constitution or by Acts of Congress, the law to

be applied in any diversity case is the law of the State. Erie R.R. v. Tompkins, 304 U.S. 64, 78

(1938).

          In All Plaintiffs v. All Defendants, 645 F. 3d 329 (5th Cir. 2011), the Fifth Circuit explained:

          The background principles governing whether courts should apply state or federal
          law can be found in Erie Railroad Co. v. Tompkins, 304 U.S. 64, (1938). When a
          party has alleged a direct conflict between the Federal Rules and state law, however,
          an additional step precedes the Erie analysis. Hanna v. Plumer, 380 U.S. 460, 469–
          70, (1965). “The initial step is to determine whether, when fairly construed, the

                                                     4
        scope of [the Rule] is ‘sufficiently broad’ to cause a ‘direct collision’ with the state
        law or, implicitly, to ‘control the issue’ before the court, thereby leaving no room
        for the operation of that law.” Burlington N. R.R. Co. v. Woods, 480 U.S. 1, 4–5,
        (1987) (quoting Walker v. Armco Steel Corp., 446 U.S. 740, 749–50 & n. 9, (1980);
        Hanna, 380 U.S. at 471–72). In determining whether the Rule covers a particular
        issue, we look to the plain meaning of the Rule's language. Walker, 446 U.S. at 750
        n. 9. If we determine that such a “direct collision” does occur, we must apply the
        Federal Rule as long as that Rule is a valid exercise of Congress's rulemaking
        authority. Burlington N., 480 U.S. at 4–5. Only if this initial inquiry is not
        determinative will we wade into the “murky waters” of Erie itself. Shady Grove
        Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393 (2010).

Id. at p. 333.

        The United States Supreme Court in Walker v. Armco Steel Corp., 447 U.S. 740 (1978),

considered the issue of whether in a diversity action the federal court should follow state law or,

alternatively, Rule 3 of the Federal Rules of Civil Procedure, in determining when an action is

commenced for the purpose of tolling the state statute of limitations. Oklahoma state law provided

that if a complaint is filed within a limitations period, the plaintiff must serve the defendant within

60 days of the date of filing in order to toll the statute of limitations.   The Supreme Court found

that there was no direct conflict between the Federal Rule and the state law:

        Rule 3 simply states that “[a] civil action is commenced by filing a complaint with
        the court.” There is no indication that the Rule was intended to toll a state statute
        of limitations, much less that it purported to displace state tolling rules for purposes
        of state statutes of limitations. In our view, in diversity actions Rule 3 governs the
        date from which various timing requirements of the Federal Rules begin to run but
        does not affect state statutes of limitations.

        In contrast to Rule 3, the Oklahoma statute is a statement of a substantive decision
        by that State that actual service on, and accordingly actual notice by, the defendant
        is an integral part of the several policies served by the statute of limitations. [ ] The
        statute of limitations establishes a deadline after which the defendant may
        legitimately have peace of mind; it also recognizes that after a certain period of time
        it is unfair to require the defendant to attempt to piece together his defense to an
        old claim. A requirement of actual service promotes both of those functions of the
        statute. [ ] It is these policy aspects which make the service requirement an
        “integral” part of the statute of limitations [ ] in this case [ ] As such, the service
        rule must be considered part and parcel of the statute of limitations.



                                                   5
        Since there is no direct conflict between the Federal Rule and the state law, the
        Hanna [v. Plumer, 380 U.S. 460 (1965)] analysis does not apply. Instead, the
        policies behind Erie and Ragan [v. Merchants Transfer & Warehouse Co., 337 U.S.
        530 (1949)] control the issue whether, in the absence of a federal rule directly on
        point, state service requirements which are an integral part of the state statute of
        limitations should control in an action based on state law which is filed in federal
        court under diversity jurisdiction. [ ] There is simply no reason why, in the absence
        of a controlling federal rule, an action based on state law which concededly would
        be barred in the state courts by the state statute of limitations should proceed
        through litigation to judgment in federal court solely because of the fortuity that
        there is diversity of citizenship between the litigants. The policies underlying
        diversity jurisdiction do not support such a distinction between state and federal
        plaintiffs, and Erie and its progeny do not permit it.

Id. at 753 (emphasis added).

        Likewise, and for the same reasons, there is no direct conflict between LA. CIV. CODE ART.

3462 and 28 U.S.C. § 1631. In diversity actions, § 1631 governs the date from which various

timing requirements of the federal rules begin to run but does not apply to state statutes of

limitations.

        The Court turns, then, to whether article 3462 applies under Erie.

        The Fifth Circuit has explained:

         The black letter rule of Erie is that federal courts “apply state substantive law and
        federal procedural law.” Foradori v. Harris, 523 F.3d 477, 486 (5th Cir.2008)
        (citing Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 426–27 (1996)). As
        courts have discovered, however, “[c]lassification of a law as ‘substantive’ or
        ‘procedural’ for Erie purposes is sometimes a challenging endeavor.” Gasperini,
        518 U.S. at 427. Accordingly, the Supreme Court has set forth a number of
        touchstones to consider. See, e.g., Gasperini, 518 U.S. at 427; Hanna, 380 U.S. at
        471; Byrd v. Blue Ridge Rural Elec. Coop., Inc., 356 U.S. 525, 538–39 (1958);
        Guaranty Trust Co. v. New York, 326 U.S. 99, 109, 65 S.Ct. 1464, 89 L.Ed. 2079
        (1945).

All Plaintiffs, 645 F. 3d at 335.

        The “outcome determination” test, which has provided the foundation for most subsequent

analyses, was set forth in Guaranty Trust Co. v. New York:




                                                  6
       The question is whether [the state law] concerns merely the manner and the means
       by which a right to recover, as recognized by the State, is enforced, or whether [it]
       is a matter of substance in the aspect that alone is relevant to our problem, namely,
       does it significantly affect the result of a litigation for a federal court to disregard a
       law of a State that would be controlling in an action upon the same claim by the
       same parties in a State court?

       326 U.S. at 109.

       In Hanna, the Supreme Court further refined its test, instructing courts to look to the “twin

aims” of Erie: “discouragement of forum-shopping and avoidance of inequitable administration of

the laws.” Hanna, 380 U.S. at 468; see also Hall v. GE Plastic Pac. PTE Ltd., 327 F.3d 391, 395

(5th Cir. 2003). As the Supreme Court has made clear, the “twin aims” analysis does not supplant

the “outcome determination” test, but rather is intended to qualify that test and guide its

application, so that the “outcome determination” inquiry is not “applied mechanically to sweep in

all manner of variations.” Gasperini, 518 U.S. at 428.

       This Court finds that, with regard to the “twin aims test,” permitting federal courts to

disregard the second sentence of article 3462, while state courts are required to follow it, would

lead to the inequitable administration of justice.

       Under the outcome-determinative test and considering the “twin aims” of the Erie doctrine,

the Court finds that article 3462 is a substantive statute that is part of the substantive law of

Louisiana. “State statutes of limitations, as well as ‘integral part[s]’of the statutes of limitations

like tolling and equitable estoppel, are treated as substantive for the purposes of the Erie doctrine.”

Bradley v. P N K (Lake Charles), LLC, 2:18-CV-1004, 2018 WL 7107607, *2 (W.D. La. Dec.

28, 2018) (quoting Hollander v. Brown, 457 F.3d 688, 694 (7th Cir. 2006); Walker v. Armco Steel

Corp., 446 U.S. 740 (1980)).

       As the Supreme Court stated in Guaranty Trust:




                                                     7
        Plainly enough, a statute that would completely bar recovery in a suit if brought in
        a State court bears on a State-created right vitally and not merely formally or
        negligibly. As to consequences that so intimately affect recovery or non-recovery
        a federal court in a diversity case should follow State law.

Guaranty Trust, 326 U.S. at 110; see also Hensgens v. Deere & Co., 869 F.2d 879, 880 (5th Cir.

1989) (“[i]n diversity cases ... federal courts apply state statutes of limitations and related state law

governing tolling of the limitation period”); Abdul–Alim Amin v. Universal Life Insurance Co.,

706 F.2d 638, 640 (5th Cir. 1983) (“[i]n this diversity action, the Louisiana prescriptive

period is controlling”); Reed v. Reed, 883 F. Supp 107, 109 (W.D. La. 1995) (“[i]n diversity

cases, federal courts apply state statutes of limitations and related state law governing the tolling

of the limitations period”); Davis v. Johns-Mansville Products, 766 F. Supp. 505, 508 (E.D. La.

1991) (“[i]ssues concerning state statutes of limitations are considered substantive for

purposes of an Erie analysis”).

        As indicated above, the black letter rule of Erie is that federal courts apply state

substantive law and federal procedural law. The one-year prescriptive period required by LA

CIV. CODE ART. 3462 is substantive law, and there is no question that Franco failed to serve

Mabe during that time period. Therefore, there was no interruption of prescription.

        Based on this review of the relevant law, this Court concludes that Franco’s claim is

untimely.

III.    CONCLUSION

        For the foregoing reasons, the Motion to Reconsider Ruling on Defendants’ Motion for

Summary Judgment (styled “Defendants’ Pretrial Memorandum Regarding an Outstanding Issue

of Law”) [Doc. No. 174] filed by Defendants Mabe Trucking Co., Inc., Richard Agee, and

National Interstate Insurance Company is GRANTED. Plaintiff David Franco’s (“Franco”)

claim is DISMISSED WITH PREJUDICE as untimely.

                                                   8
Monroe, Louisiana, this 9th day of April, 2019.




                                             ____________________________________
                                              TERRY A. DOUGHTY
                                              UNITED STATES DISTRICT JUDGE




                                        9
